Title: To George Washington from Colonel Stephen Moylan, 14 April 1777
From: Moylan, Stephen
To: Washington, George



Dear sir
Philadelphia 14th April 1777

On receipt of your Kind favour of the 8th instant, I had fixt on this day, for my Setting out for Maryland, but the hostile appearances in this Bay are Such, that I have given up the thought of going there, and

have wrote to Major Washington to repair to Baltimore, and take the part of the Regiment raiseing there under his Command, I have reccommended him to push them forward as Soon as possible, which I dare Say he will be as anxious in doing as I Shall be.
Considering the circumstances of not having a place to train either men or horses, dureing the bad weather, I have the pleasure to inform your Excellency, that the part of the Regiment here are pretty forward in their exercise, I have them out every day, and if the enemy will give us time to have them properly equipd, I flatter myself with the thought, that the Regiment will not disgrace our Arms, Mr Mease promisd me the Regimentals of one of those that were taken, from the enemy he now tells me, there have been So many applying that if I have not your Sanction, he doubts much whether I Shall be able to get it give me Leave Sir to add this, to the many obligations you have Conferd on Dear Sir Your very affectionate and obliged Humble Servt

Stephen Moylan

